Exhibit 10.6

 

EXECUTION COPY

 

TRANSACTION BONUS AGREEMENT

 

THIS AGREEMENT (“Agreement”) is made and entered into this 7th day of September,
2012 (the “Effective Date”), by and among Interline Brands, Inc., a New Jersey
corporation (the “Company”), Interline Brands, Inc., a Delaware corporation (the
“Parent”) and Kenneth D. Sweder (the “Executive”).

 

WHEREAS, the Company and the Executive are parties to an Employment Agreement
dated April 30, 2007, as amended on October 20, 2008 and December 31, 2008 (the
“Employment Agreement”);

 

WHEREAS, Parent and the Executive are parties to a Change in Control Severance
Agreement dated April 30, 2007, as amended on October 20, 2008 and December 31,
2008 (the “Change in Control Agreement”);

 

WHEREAS, Parent has entered into an Agreement and Plan of Merger, dated as of
May 29, 2012, by and among Isabelle Holding Company, LLC (f/k/a Isabelle Holding
Company Inc.), a Delaware LLC (“Holdco”), Isabelle Acquisition Sub Inc., a
Delaware corporation (“Merger Sub”), and Parent (the “Merger Agreement”),
pursuant to which Merger Sub will merge with and into Parent (the “First
Merger”);

 

WHEREAS, immediately following the First Merger, Holdco will file a certificate
of ownership and merger with the Secretary of State of the State of Delaware,
pursuant to which Holdco will merge with and into Parent (the “Second Merger”
and, together with the First Merger, the “Mergers”);

 

WHEREAS, the Executive shall invest in Holdco an amount agreed upon with Holdco
in connection with the closing of the First Merger; and

 

WHEREAS, the Company wishes to pay a bonus to the Executive upon the
consummation of the Second Merger (the “Closing”), subject to the terms and
conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the premises contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.                                      Transaction Bonus.  Subject to the
Executive’s continued employment with the Company through the date of the
Closing (the “Closing Date”), the Company shall pay to the Executive a bonus in
the amount of $225,000 on the Closing Date (the “Transaction Bonus”).

 

2.                                      Waiver.  In consideration for the
Transaction Bonus, the Executive hereby acknowledges and agrees that none of
(i) the consummation of the Mergers, (ii) the Parent ceasing to be a publicly
traded company or (iii) any change in the Executive’s duties or responsibilities
solely as a result of the Parent ceasing to be a publicly traded company shall
constitute “Good Reason” as such term is defined in either the Employment
Agreement or the

 

--------------------------------------------------------------------------------


 

Change in Control Agreement.  The Executive hereby waives any right to resign
for Good Reason under either the Employment Agreement or the Change in Control
Agreement by reason of the occurrence of any of the events or circumstances
described in the preceding sentence that would otherwise constitute Good Reason
(it being understood that the Employment Agreement and the Change in Control
Agreement shall, notwithstanding the terms and conditions of this Section 2,
remain in full force and effect according to their respective terms and
conditions and the Executive’s waiver under this Section 2 shall not be deemed
to be a waiver of any other provision of either the Employment Agreement or the
Change in Control Agreement).

 

3.                                      Withholding.  The Company shall be
entitled to withhold from any amounts payable hereunder to the Executive such
amounts as shall be sufficient to satisfy all Federal, state and local
withholding tax requirements relating thereto.

 

4.                                      Complete Agreement.  This Agreement
constitutes the entire agreement between the parties hereto with respect to the
subject matter hereof, and supersedes all prior agreements, oral or written,
between the parties hereto with respect to the subject matter hereof.

 

5.                                      Nonassignability.  No right granted to
the Executive under this Agreement shall be assignable or transferable (whether
by operation of law or otherwise and whether voluntarily or involuntarily).

 

6.                                      Right of Discharge Reserved.  Nothing in
this Agreement shall confer upon the Executive any right to continue in
employment with the Company or any of its subsidiaries or affiliates or affect
any right that the Company or any of its subsidiaries or affiliates may have to
terminate the employment of the Employee (subject to the terms and conditions of
the Employment Agreement and the Change in Control Agreement).

 

7.                                      Unfunded Arrangement.  The obligations
under this Agreement shall be an unfunded and unsecured promise to pay.  The
Executive shall have no rights under this Agreement other than those of a
general unsecured creditor of the Company.

 

8.                                      Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the parties hereto and the
successors and assigns of the Company.

 

9.                                      Counterparts.  This Agreement may be
executed by .pdf or facsimile signatures and in any number of counterparts with
the same effect as if all signatory parties had signed the same document.  All
counterparts shall be construed together and shall constitute one and the same
instrument.

 

10.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
without giving effect to the choice of laws principles thereof.

 

11.                               Section 409A.  It is intended that this
Agreement shall comply with the provisions of Section 409A of the Internal
Revenue Code of 1986, as amended, and the rules and regulations thereunder
(collectively, “Section 409A”), or an exemption to Section 409A.  Any payments
that qualify for the “short-term deferral” exception or another exception under
Section 409A shall be paid under the applicable exception.  In no event may the
Executive, directly or

 

--------------------------------------------------------------------------------


 

indirectly, designate the calendar year of any payment under this Agreement. 
Within the time period permitted by the applicable Treasury regulations (or such
later time as may be permitted under Section 409A or any Internal Revenue
Service or Department of Treasury rules or other guidance issued thereunder),
Parent and the Company may, in consultation with the Executive, modify the
Agreement in order to cause the provisions of the Agreement to comply with the
requirements of Section 409A so as to avoid the imposition of penalty taxes on
the Executive pursuant to Section 409A (to the extent economically more
advantageous to the Executive than the imposition of any taxes and penalties).

 

[Signatures appear on the following page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and year first above written.

 

 

 

INTERLINE BRANDS, INC. (Delaware)

 

 

 

 

 

By:

/s/ Michael Agliata

 

 

Name: Michael Agliata

 

 

Title: Vice President, General Counsel & Secretary

 

[Signature Page to Transaction Bonus Agreement]

 

--------------------------------------------------------------------------------


 

 

INTERLINE BRANDS, INC.  (New Jersey)

 

 

 

 

 

By:

/s/ Michael Agliata

 

 

Name: Michael Agliata

 

 

Title:   Vice President, General Counsel & Secretary

 

[Signature Page to Transaction Bonus Agreement]

 

--------------------------------------------------------------------------------


 

 

EXECUTIVE

 

 

 

 

 

By:

/s/ Kenneth D Sweder

 

 

Name:  Kenneth D. Sweder

 

[Signature Page to Transaction Bonus Agreement]

 

--------------------------------------------------------------------------------